Citation Nr: 1530258	
Decision Date: 07/15/15    Archive Date: 07/21/15

DOCKET NO.  13-34 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for a traumatic brain injury (TBI) with right-sided hemiparesis, secondary to service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Massachusetts Department of Veterans Services


ATTORNEY FOR THE BOARD

David Gratz, Counsel






INTRODUCTION

The Veteran served on active duty from August 1999 to July 2004, including in Iraq.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2011, April 2014, and August 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts, and Providence, Rhode Island, respectively.


FINDING OF FACT

The Veteran's TBI with right-sided hemiparesis is secondary to his service-connected PTSD.


CONCLUSION OF LAW

TBI with right-sided hemiparesis resulted from a service-connected disability.  38 U.S.C.A. 1110, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).

Service connection may also be established for disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a) (2014).  Further, a disability which is aggravated by a service-connected disability may be service-connected to the degree that the aggravation is shown.  38 C.F.R. § 3.310 (2014); El-Amin v. Shinseki, 26 Vet.App. 136 (2013); Allen v. Brown, 7 Vet.App. 439 (1995).

The Veteran contends in a November 2013 statement that:

On the evening of November 26, 2008 I was involved in an automobile accident and I suffered a traumatic brain injury.  This accident occurred while I was focusing on my experiences during the Iraq war.  I was not paying attention to my driving....I now realize (and have been so assessed) that I was experiencing a dissociative experience.

The Veteran similarly stated in September 2014 that after service, during his time in school, his "average night of sleep was 4 hours or less.  Every night, and while driving especially, my mind would go over and over the bloodshed and madness that I was a party to, and I would go over ways to fix it."  Likewise, in January 2015, the Veteran reported that "my PTSD symptoms caused 'inattention and disorientation' which resulted in my car accident."

The Board notes that the Veteran's statements in support of his claim are consistent with his statements for the purpose of treatment.  Specifically, in March 2010 his treating VA clinician recorded that the Veteran "believes his accident (MVA to tree on 11/26/2008) was direct result of flashback while driving home from social outing.  Veteran feels flashback resulted in his TBI."

The Veteran's mother also wrote in April 2011 that the Veteran's "terrors" led to his motor vehicle accident (MVA).

A November 2008 police report documents the Veteran's MVA.  There is no evidence of misconduct by the Veteran in that report.

The Veteran has a current diagnosis of TBI with right-sided hemiparesis resulting from his November 2008 MVA, as documented by VA treatment records dated December 2009 and February 2010.

Further, the most probative evidence of record links the Veteran's MVA-induced TBI with right-sided hemiparesis to his service-connected PTSD.  First, in November 2013 the Veteran's treating Vet Center Readjustment Counseling Therapist opined that "[I]t is more likely than not (50% or greater probability) that the MVA which occurred on 11/26/2008 was the result of the Veteran having a dissociative episode pursuant to his PTSD."

Second, the Veteran's private treating physician, Dr. Zeyad Morcos, opined in December 2013 that the Veteran's "car accident in November 2008, was more likely than not to be a result of his posttraumatic stress disorder symptoms such as inattention and disorientation to time and place.  That resulted in a traumatic brain injury."  In April 2015, Dr. Morcos added that "It is my neurological opinion that it is more likely than not that [the Veteran's] car accident has resulted from his posttraumatic stress disorder and it is also more likely than not that his posttraumatic stress disorder has caused his traumatic brain injury."

The Board finds that the opinions of the Vet Center clinician and Dr. Morcos are competent because they are qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a)(1).  Also, their etiological opinions are credible based on their internal consistency and their consistency with contemporaneous evidence and the Veteran's lay statements to VA and his treating clinicians regarding the accident.  The Board further finds that those medical opinions are most probative because they considered the Veteran's medical records and discussed his medical history, provided unequivocal and conclusive opinions, and offered clear reasoning demonstrating that the Veteran's TBI with right-sided hemiparesis was caused by a MVA which resulted from his service-connected PTSD.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

Based on the above, the Board finds that the evidence is at least in equipoise as to whether the Veteran's TBI with right-sided hemiparesis is related to his service-connected PTSD.  38 C.F.R. § 3.310.  Thus, resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection is warranted for his TBI with right-sided hemiparesis.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for TBI with right-sided hemiparesis is granted.




____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


